157 S.W.3d 326 (2005)
Patrick GRAY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84516.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2005.
S. Kristina Starke, (Asst. Public Defender), St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Patrick Gray ("Movant") appeals from motion court's judgment denying his Rule 29.15[1] motion for post-conviction relief. A jury convicted Movant of statutory rape of his daughter, E.W., in the first degree, Section 566.032;[2] and armed criminal action, Section 571.015. The trial court found Movant to be a prior and persistent offender and sentenced Movant to two concurrent life sentences. Movant appealed the judgment of his conviction and sentence and this Court affirmed. State v. Gray, 46 S.W.3d 583 (Mo.App. E.D.2001). Movant, on September 19, 2001 timely filed his pro se motion for post-conviction relief. On March 3, 2003, Movant filed an amended motion to vacate, set aside, or correct judgment and sentence. The motion court issued conclusions of law and denied Movant's motion without an evidentiary hearing. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 29.15.
NOTES
[1]  All references are to Mo. Rules Civ. P.2004 unless otherwise indicated.
[2]  All references are to RSMo 2000 unless otherwise indicated.